The opinion of the Court was prepared by
Appleton, C. J.
The line in controversy begins at Centre Street, and runs eastward, " parallel with and at the distance of eight feet four inches from the south side of the meetinghouse,” &c. The question for decision is, whether the " eight feet four inches” shall be measured from the *414corner board of the meetinghouse on the south side or from the outer edge of the eaves.
The parties have agreed upon a definite point from which and a course by which the line, eight feet four inches, is to be run.' What is that point? The admeasurement is to be made upon the face of the earth. The side of a meetinghouse is something material and tangible, something defined and certain. The roof is no part of the side of a building. The eaves are the edges of the roof, projecting beyond the face of the walls. The side of a building is as defined as the doors or windows, and as certain a point-of departure. The space from the extreme end of the eaves to the earth presents no material surface. Neither doors nor windows are to be found therein.
The question here is, not how much would pass by the conveyance of a house or other building; but where, in making an admeasurement, the place of beginning is to be found in describing a lot of land. That the parties may fix where they choose.
Judgment for the demandants — the eight feet four inches to be measured from the corner board of the meetinghouse on the south side.
Cutting, Davis, Kent, Dickerson, Barrows and Danfobth, JJ., concurred.